Exhibit 10.1
 
 
DIGITAL YEARBOOK, INC.
4320 – 196 Street, S.W., #111,
 Lynwood, Washington


June 13, 2011


TO:
J2 Mining Ventures Ltd.

c/o Grant Thornton Limited
Kensington Chambers, 46/50
Kensington Place,
St Helier, Jersey, JE1 1ET,
Channel Islands, United Kingdom.


Dear Sir:


RE:           Mineral Property Option Acquisition Agreement


This letter sets out the agreement (“Agreement”) reached among Digital Yearbook,
Inc. (“Digital”)and J2 Mining Ventures Ltd.  (the "Vendor") as vendor regarding
the transfer and sale by the Vendor of all (100%) of its right, title
and  interest in and  to a iron ore mineral property option agreement (the
“Option Agreement”) regarding property located in Wyoming, USA (the “Property”)
more particularly described in Schedule A to this Agreement to Digital, a
company traded on the OTCBB Exchange.


Acquisition
 
1.  
The Vendor hereby agrees to transfer to Digital all his interest in the Option
Agreement on the terms and subject to the conditions set out in this Agreement
(the “Sale Transaction”). The Sale Transaction will include assumption of any
obligations and responsibilities of the Vendor set out in the Option Agreement.
Vendor will also transfer any and all available assessments, reports, geological
and sample data and any other information or data that has been collected or
produced from  the Property and is in the possession of or owned or controlled
by Vendor .

 
 
The Vendor will transfer the Option Agreement directly to Digital or an
operating subsidiary of Digital. The Option Agreement will be in good standing
and the transfer must be approved in writing by the Property Owner.



Consideration
 
2.  
In payment for the sale and transfer of the Option Agreement to Digital, on
Closing (defined below), Digital will reimburse the Vendor for any direct out of
pocket costs incurred by the Vendor in acquiring the Option Agreement.

 
3.  
Digital will cause its affiliate shareholders to transfer a total of 18,000,000
fully-paid, non-assessable post Split (as defined below) common shares in the
capital of Digital (the “Digital Shares”) to Vendor  and other persons as
nominated by Vendor . The total common share fully diluted position of Digital
after issuance of the Digital Shares but before the issuance of the Financing
(as defined below) shares will be no more than 48,000,000 common shares, with no
preferred shares or any other class of shares or securities, or debt of Digital,
issued or outstanding. The Vendor acknowledges that the Digital Shares will be
restricted as to sale under US securities laws and rules and will carry a
restrictive legend indicating such restrictions.

 
 
1

--------------------------------------------------------------------------------

 
 
Retructure and Split
 
4.  
Prior to Closing, Digital will restructure its common share capital such that
its issued and authorized common shares will be forward split 37 new for 1 old
shares (the “Split”) and existing restricted shareholders will cancel all but
18,363,000 of their common shares. In addition, Digital will change its name to
one jointly approved by Digital and the Vendor.

 
Financings
 
5.  
Digital will arrange a Financing of US$1,000,000 (the “Financing”) net to the
Company after fees and expenses, consisting of  Units issued at a price of $0.50
post Split, each Unit made up of one common share and one warrant to purchase
one-half of a common share. Each whole warrant will allow the holder to acquire
another common share at the exercise price of $0.75 for 3 years from Closing.
The Financing and its completion by the Closing, or funds in escrow with no
further outstanding conditions or restrictions pending the Closing, shall be a
condition to completion of the transactions by the Vendor. The Financing will
not be registered by Digital with the SEC so that the Units are not freely
tradable, but Digital will agree to assist in the removal of legends for the
investors when it is legal to do so. . The Financing shares will be restricted
from resale for one year after Digital files a “super 8-K” which changes its
status from a shell company under SEC rules to an active operating company.

 
6.  
The Financing proceeds will be used in direct Property development expenditures
and carrying out its obligations under the Option Agreement, for additional
property acquisitions, and the remainder may be used for general and
administrative expenses.

 
7.  
The Investors providing the Financing (the “Financing Investors”), shall, as a
group,  be entitled to one board representative on Digital’s board of directors
for a minimum period of one year from Closing, who shall serve as an independent
Director. The initial Board shall consist of three (3) individuals--Brodkey and
one additional independent Director nominated by the Vendor.

 
8.  
The Financing Investors shall use their best efforts to arrange for Digital to
raise an additional US$10 million (the “Second Financing”) net to Digital after
fees and expenses, within six (6) months of Closing. Of this amount, the
Financing Investors shall provide Digital with or guarantee the provision of a
minimum of $1,000,000 of the Second Financing.  The Second Financing proceeds
shall be used for development of the Property, additional property acquisitions,
and for working capital. The price for units in the Second Financing will be a
maximum of 10% below the then current market price for Digital shares at the
time of the Second Financing.

 
Closing and Definitive Agreements
 
9.  
Closing of the transactions contemplated herein (the "Closing") will occur on or
before June 30, 2011 or on such other date as the parties may agree, to be held
at the City of Vancouver, Canada, at such place and time as the parties may
agree.

 
 
2

--------------------------------------------------------------------------------

 
 
10.  
The parties agree to instruct their attorneys to co-operate and complete
comprehensive and definitive agreements for the Sale Transaction upon execution
of this Agreement. The definitive agreements will contain terms and
representations customary for agreements governing the assignment of a mineral
property Option Agreements as prepared by commercial legal counsel of good
reputation.

 
Due Diligence
 
11.  
Digital and the Vendor will each have the right to conduct due diligence on the
other in connection with the transactions contemplated hereunder.  Each of
Digital and the Vendor and their respective accountants, legal counsel and other
representatives will have full access during normal business hours to the
management, properties, books, records, contracts, commitments and other
documents of the other and their subsidiaries in connection with the
transactions contemplated herein.

 
Closing Conditions
 
12.  
This Agreement and the Closing hereof is subject to the following:

 
(a)  
The Financing being closed or the funds for the Financing being held in escrow
with no further outstanding conditions or restrictions pending the Closing;

 
(b)  
The Property owner having consented in writing to the assignment of the Option
Agreement;

 
(c)  
All required regulatory consents and approvals, if any, having been obtained by
Digital;

 
(d)  
Approval by Digital’s Board of Directors and, if needed, the shareholders of
Digital;

 
(e)  
Digital will be up to date and in material compliance with its filings with the
SEC, the State of Nevada, the OTCBB or OTCQB Exchange, FINRA, and any other
regulatory agency or stock exchange; there shall be no more than 48,000,000
common shares of Digital, with no preferred shares or any other class of shares
or securities, or debt of Digital, issued or outstanding; and there shall be no
suit or action which seeks to prevent the transactions herein from Closing;

 
(f)  
Andrew Brodkey will have agreed to a minimum 2-year contract of employment with
Digital at Closing as President and Director, in a form mutually agreeable to
the parties, with remuneration of US$15,000 per month, which shall provide that
Brodkey is entitled to pursue other business opportunities not competitive with
Digital, including, but not limited to, serving as President, CEO, Director or
as another officer of other junior mining companies ;

 
(g)  
Digital having agreed to consulting agreements at Closing with:

 
 
(i)
Dr. David Hackman (through his company Sage Associates) as VP- Exploration with
compensation of $7,000 per month

 
 
(ii)
J2 Mining Ventures Limited for project technical services with compensation of
$8,000 per month; and

 
 
3

--------------------------------------------------------------------------------

 
 
 
(iii)
Kriyah Consultants for administrative, management (including CFO and Corporate
Secretarial functions) and related services, in forms approved by the parties
and to be attached to the definitive agreements; and

 
(h)  
All representations and warranties contained herein and to be contained in the
definitive agreements described in Section 10 hereof shall be true and correct
at the date of Closing.

 
(i)  
Digital agrees that it will use reasonable efforts to list its shares for
trading on a Canadian stock exchange for which it may be eligible within one
year of Closing. The Financing Investors in this regard shall provide
accelerated funding for such portion of the Second Financing (as defined above)
as may be needed for this purpose.

 
Confidentiality
 
13.  
The Vendor acknowledges that Digital is a public company and has an obligation
to disclose all material information about its affairs. The Vendor agrees that
it  will not trade in the securities of Digital while in possession of, nor will
they inform others of (except on a need to know basis), any non-disclosed
material information about Digital.

 
Representations of The Vendor
 
14.  
The Vendor represents and warrants that:

 
(a)  
the Vendor has entered into the  Option Agreement and now has the full power and
authority to transfer or cause to be transferred the Option Agreement to Digital
free and clear of any charges, encumbrances, liens or claims;

 
(b)  
to the best of Vendor’s knowledge and belief, all data, reports and information
about the Property provided and to be provided to Digital is true and accurate
in all material respects;

 
(c)  
the Vendor has all rights and interest in the Option Agreement and hold all
interests in all aspects of the Option Agreement; and

 
(d)  
the only royalties, levies or similar charges  payable on or related to the
Property are set forth in the Option Agreement, or otherwise include current
governmental taxes and assessments, unpatented mining claim maintenance
payments, and lease payments to other underlying owners of portions of the
Property.

 
Pre and Post Closing Covenants
 
15.  
Digital and the Vendor hereby covenant to the other as follows:

 
(a)  
until Closing the Vendor shall carry out its obligations under the Option
Agreement in the ordinary and normal course, subject to availability of
finances;

 
(b)  
after Closing Digital may create a stock option plan for grant of options to
purchase common shares on reasonable terms and granted to those persons as
unanimously approved by the directors of Digital to provide incentive for
success;

 
 
4

--------------------------------------------------------------------------------

 
 
(c)  
Digital will hire a qualified CFO, a corporate secretary and investor relations
manager as soon as reasonably practicable after Closing; the CFO and IR manager
will be acceptable to the Financing Investors, acting reasonably;

 
(d)  
the Vendor acknowledges that Digital will be required to provide substantial
disclosure about the Property and its management to the SEC and agrees to fully
co-operate to provide in a timely manner such information and disclosure about
the Property and incoming management as Digital’s legal counsel and auditors may
request.

 
Binding Agreement
 
16.  
Upon acceptance of the terms of this Agreement, the terms of this Agreement
shall be a legally valid and binding agreement. Other terms will be set within
30 days as agreed by the parties and set out in definitive agreements. If any
term cannot be agreed to in the definitive agreement, the terms of this
Agreement will remain in full force and effect.

 
General
 
17.  
All dollar references are United States dollars.

 
If the foregoing correctly sets out the terms of our agreement, please execute
this letter in the space provided.
 
 
DIGITAL YEARBOOK, INC.
 
 
Per:  /s/ Ed Mulhern                                           
        Authorized Signatory
 

 
Buyer
J2 Mining Ventures Ltd.
 
 
Per:  /s/ John Hedges                                                      
        Authorized Signatory
 
 
5

--------------------------------------------------------------------------------

 
 
SCHEDULE A
 
OPTION AND PURCHASE AGREEMENT


This OPTION AND PURCHASE AGREEMENT is made and entered into as of the 26th day
of May, 2011 (the “Effective Date”) by and between J2 Mining Ventures Ltd.
("J2"), and Wyomex LLC, a Wyoming limited liability company ("Owner").


Recitals


A.           Owner owns mineral rights to certain unpatented lode mining claims,
fee lands, leased lands, and other interests in real property situated in Albany
County, Wyoming, (the "Property") which are more fully described in Exhibit A
attached to this Agreement, incorporated herein by this reference.


B.           J2 desires to acquire an option to purchase the Property from
Owner, and Owner is willing to grant an option to purchase the Property to J2,
on the terms and conditions herein specified.


     NOW, THEREFORE, for and in consideration of the mutual covenants herein
contained, and the payments made by J2 to Owner, the parties agree as follows:


1.           Grant of Option. The Owner does hereby grant to J2, upon the terms
and conditions and for the purposes hereinafter set forth, an exclusive,
irrevocable option (the “Option”) to purchase the Property.  In consideration
for receiving said Option, J2 shall pay to Owner the sum of US$5,000 (the
“Option Consideration”) which shall be paid within 30 days of the signing of the
Option Agreement (the “Effective Date”).


2.           Option Term.   The term of the Option shall commence on the
Effective Date and shall initially extend until the earlier of (a) the date that
access to the Property is sufficient for on-the-ground due diligence purposes,
or (b) June 30, 2011 (the “Initial Option Term”), and may be extended for a
maximum of six (6) successive one-month periods, at the sole election of J2,
through notice to the Owner and tender of US$5,000 from J2 to Owner for each of
the first three (3) additional months and US$15,000 for each additional month
for months 4 through 6 as may be desired by J2. Should J2 desire to extend the
Initial Option Term, it shall give such notice and make appropriate payment to
Owner no later than five (5) business days following the end of the Initial
Option Term or each extension thereof.


3.           Exclusive Access and Use of Property.  J2 shall have rights to
exclusive access to and use of the Property during the Option Term, subject to
the rights of Owner as set forth herein.
 
 
6

--------------------------------------------------------------------------------

 
 
4.           Exercise of Option. Subject to the terms and conditions of a
definitive agreement to be executed by both parties to this Initial Agreement
and prior to the date of termination of the sixth and final extension (November
30, 2011), J2 may elect to exercise the Option at any time during the Option
Term by giving Owner written notice of such election. Upon receipt of such
notice, Owner and J2 shall promptly negotiate and execute an Asset Purchase
Agreement (“APA”) for the purchase and sale of the Property. The assets of Owner
to be purchased, as more specifically described in the APA, will include the
unpatented mining claims, fee lands, mineral leases, any geological reports,
data, laboratory information related thereto, buildings, mining equipment
located within the Property, water rights, accesses and rights-of-way, and
generally all rights and appurtenances which are directly or
indirectly connected with the mining and business activities of Owner related to
the Property, all of which shall be delivered free and clear of all liens or
other encumbrances. The Owner and J2 in the APA shall make such representations
and warranties, and provide such covenants and indemnities that are typical and
customary for a mineral conveyance transaction involving unpatented mining
claims.
 
5.           Purchase Terms. The total Purchase Price for the Property is US$
Seven million dollars (US $7.0 million), which shall consist of the following
components:
 
a.  
Payment at Closing by J2 to Owner of the Initial Payment, which is defined as
the sum of US$85,000;

 
b.  
All Option monies or consideration previously paid from J2 to and received by
Owner;



c.  
Commencing six (6) months from the date of Closing and receipt by Owner of the
$85,000 payment, and every six (6) months thereafter, J2 shall pay Seller, as
Advance Minimum Royalty, the initial amount of $62,500 (the Base Advance Minimum
Royalty), as adjusted hereunder, until “commencement of commercial production”
(as that term will be defined in the APA) from the Property. The Base Advance
Minimum Royalty amount shall be first adjusted, at the second time that an
Advance royalty payment is due, by multiplying the Base Advance Minimum Royalty
amount by the Producer Price Index (“PPI”). The PPI is defined as that index
published by the United States Department of Labor and further identified as
Producer Price Index: Iron Ore Mining: Iron Ores; Base Date 9712 (2001-2010) in
effect for the date two (2) months prior to the date designated for the first
adjustment. For each successive period that Advance Minimum Royalty payments are
due, the adjusted Advance Minimum Royalty amount paid for the preceding period
shall be similarly adjusted.



d.  
At the commencement of commercial production from the Property, the semi-annual
Advance Minimum Royalty shall convert to a 4.5% gross metal value royalty
(“GMR”) on iron ore and/or other mineral materials produced and sold from the
Property (the “Production Royalty”). Except for events of Force Majeure
(including non-operation of the facilities after startup) in no event shall the
Production Royalty paid to Owner be less than US$150,000 in any given calendar
year.

 
 
7

--------------------------------------------------------------------------------

 
 
“Commencement of commercial production” as used herein shall be defined as the
first quarter of production in which 4.5 percent of the metal values or gross
proceeds from the sales of mineral materials derived from the Property exceed
the amount of the Minimum Advance Royalty.  Thereafter, the semi-annual royalty
payments shall be the larger of the amount of the Minimum Advance Royalty or
4.5% of gross metals value or gross proceeds from sales of all mineral materials
derived from the Property
 
Each Production Royalty payment shall be accompanied by a statement showing the
amount of iron product and all other mineral materials produced during the
previous quarter and the application of any Advance Minimum Royalty or the
amount of the 4.5% Production Royalty. Owner in the APA shall receive standard
inspection and audit rights relative to the Production Royalty records.


Subsequent to the payment to and receipt by Owner of the full amount of $7.0
million as set forth herein, the Production Royalty shall be reduced, and J2
shall pay Owner a GMR royalty of 1.5% for all iron product and/or other mineral
materials mined and sold from the Property during the previous month. Each such
royalty payment shall be accompanied by a statement showing the amount of iron
product and/or other materials mined and sold during the previous month. Owner
shall have identical inspection and audit rights as mentioned above.


6.             Compliance with Laws and Insurance.  During all periods in which
J2 is operating the Property pursuant to this Agreement, J2 shall comply with
any and all applicable laws relating to working conditions, wages and hours,
workmen's compensation, mine safety, environmental laws, reclamation rules and
regulations, including those related to mine closure proceedings.  J2 shall
procure and maintain such insurance, including comprehensive general liability
and vehicular liability insurance, on the Property, or on any portions of the
surface which J2 is using, in minimum amounts of One million dollars per
occurrence (combined limits).


                7.             Inspection.  Owner or its authorized agents shall
have the right, at all times during the term of this Agreement, to enter upon
and inspect the Property and all workings thereof and structures thereon, and to
make any survey Owner may deem necessary, either for the purpose of checking the
amount of material mined or for an examination of the physical condition of the
Property and workings and the manner and conduct of the mining operations, and
for the purpose of taking samples of any material produced therefrom.
 
 
8

--------------------------------------------------------------------------------

 
 
                8.             Amendment; Relocation; Other Actions.  During the
term of this Agreement, J2 shall have the right (but not the obligation), in the
name of Owner, to amend or relocate any or all of the unpatented mining claims
in the Property provided, such actions do not affect or endanger the validity of
the claims; to locate lode claims on ground theretofore covered by placer claims
and vice versa, to locate mill sites on ground theretofore covered by mining
claims and vice versa, to locate state claims on ground theretofore covered by
federal claims or mill sites and vice versa, to locate any fractions resulting
from such actions, and to take such other actions respecting any or all of the
Property as may be authorized by any future federal or state mining laws and as
may be determined by J2 to be necessary or desirable in connection with or in
furtherance of operations under this Agreement or the protection or advancement
of J2's rights under this Agreement.  The rights of J2 under this Agreement
shall extend to all mining claims, mill sites, leases, and other interests
located, amended, relocated, applied for, acquired, or otherwise affected by
actions taken pursuant to this Section and all such interests shall be
considered as part of the Property.  All expenses incurred by J2 in connection
with such actions shall be borne by J2.  J2 shall notify Owner in writing at
least 15 days in advance of its intent to perform any of the actions described
above.


9.             Property Taxes.  During the term of this Agreement, J2 shall pay
any and all real property taxes and assessments levied upon the Property by the
State of Wyoming, or any other government entity for any tax year in which this
Agreement is in effect.  J2 shall have the right to contest in good faith the
validity or the amount of any such tax or assessment and may withhold payment of
any such contested tax or assessment so long as such withholding does not cause
title or rights to any interest in the Property to be detrimentally affected.


10.           Indemnity.  J2 shall indemnify and save harmless Owner, its
members, shareholders, officers, managers, employees and directors from and
against any and all claims, demands, suits or causes of action in law or equity
for damages and injuries occurring on or about the Property and arising out of
J2's operations under this agreement.


11.           Default.  In the event that Owner does not receive any payment
referred to in this Agreement in a timely fashion, Owner shall immediately
notify J2 and J2 shall, within fifteen (15) days of receipt of said notice, cure
such failure by making the payment to Owner. In the event that J2 does not cure
such failure within such fifteen day period, this agreement shall terminate and
J2 shall deliver immediate, peaceable possession of the Property and all
information and data regarding the Property previously provided to J2 by Wyomex,
and all information and data developed by J2 regarding the Property, including
but not limited to drill results and drill logs, geological mapping and reports,
assays, maps, claim and lease data, surface owner’s agreements, and all other
materials developed or acquired related to the Property, and shall convey to
Owner all right, title and interest of J2 in the Property.  The obligations set
forth in Sections 5 and 10 shall survive termination of this Agreement.


12.           Assignment.  The rights of J2 hereunder may be freely assigned or
transferred, in whole or in part, without the consent of the Owner. Any such
assignment shall include a guarantee of assumption of responsibility for abiding
by all terms and conditions of this Agreement and the additional terms and
conditions of any future Agreements regarding the Property entered into between
J2 and the Owner.
 
 
9

--------------------------------------------------------------------------------

 
 
13.           Binding Effect.  This agreement shall be binding upon, and shall
inure to the benefit of Owner, J2 and their respective heirs, successors and
assigns.


14.           Notices.  All notices provided for hereunder shall be deemed given
and received when (a) personally delivered during business hours on a business
day or (b) the next business day following receipt by electronic communication,
with a confirmation sent by registered or certified mail, return receipt
requested, addressed to the applicable party at the address indicated below for
such party.  A party may change its address by notice to the other party:
 

  To Owner:        
Wyomex LLC
P.O. Box 185
Cheyenne WY 82003-0185
Palmer-Florida Corporation
270 E Westminster, 2nd Floor
Lake Forest, IL  60045
    Attention : John SimonsAttention: Potter Palmer           To J2:        
J2 Mining Ventures Ltd.
3040 North Campbell Avenue
Suite # 110
Tucson AZ  85719
Attention: John R. Hedges
 



15.           Area of Interest.  Subject to the further provisions of this
Section, any and all rights, titles, interests, and estates acquired by either
party within ten aerial miles of the outside boundaries of the Property (“Area
of Interest”), as such boundaries may be expanded herein, during the term of
this Agreement shall become part of the Property subject to this Agreement, and
all lands within any such rights, titles, interests, and estates shall become
part of the Property subject to this Agreement, without any additional
consideration, as if such rights, titles, interests, and estates were originally
subject hereto, except that no such right, title, interest, or estate shall
cause the Area of Interest to be expanded.  The party acquiring such interest
shall notify the other party of such acquisition within ten (10) days after the
acquisition.  The party receiving such notice shall then have sixty (60) days
after delivery of such notice in which to notify the acquiring party that, in
its sole discretion, it elects not to have such right, title, interest or estate
become subject to this Agreement. In the event that such acquisitions are made
by Owner and accepted by J2, J2 shall reimburse Owner for the direct expenses
and time expended by Owner and/or its designates for the acquisition(s).


16.           Claim Maintenance and Lease Payments.  J2 shall timely perform, or
cause to be performed, annual labor for the benefit of the Property or timely
pay all unpatented mining claim maintenance fees, and make all required filings
with the county, state and federal governments in order to maintain the Property
in effect and in good standing.  Proof of such compliance shall be furnished to
Owner at least thirty (30) days prior to the applicable deadline. In the event
J2 fails to timely provide such proof of compliance, Owner may perform, or cause
to be performed, the annual labor or pay the claim maintenance fee and make the
required filings, in which case, J2 shall reimburse Owner for 200% of the
payments made and costs incurred in performing such maintenance.
 
 
10

--------------------------------------------------------------------------------

 
 
Owner shall pay all required lease, rental and other payments due to third
parties under the terms of all leases for leased lands which are a part of the
Property.


EXECUTED by the parties on the date shown in the respective acknowledgements,
but effective for all purposes as of the date set forth above.




WYOMEX  LLC






By: ____________________________________
John A. Simons


Title:           Member


J2 MINING VENTURES LTD.




By: ____________________________________
John R. Hedges


Title:           Chief Operating Officer
 
 
 

 
 
11

--------------------------------------------------------------------------------

 
 
SCHEDULE A--THE PROPERTY
 
T.19N, R.72W, 6th P.M.,
ALBANY COUNTY, WYOMING
 
1.  
UNPATENTED FEDERAL US MINING CLAIMS (BLM)
   

BLM Serial Number
Claim Name
Location
WMC 127756
VAN 1
SW1/4 Sec. 24
WMC 127757
VAN 2
SW1/4 Sec. 24
WMC 127758
VAN 3
SW1/4 Sec. 24
WMC 127762
VAN 7
SW1/4 Sec. 24
WMC 127763
VAN 8
SW1/4 Sec. 24
WMC 127764
VAN 9
SW1/4 Sec. 24
WMC 127765
VAN 10
SW1/4 Sec. 24
WMC 127766
VAN 11
SW1/4 Sec. 24
WMC 127767
VAN 12
SW1/4 Sec. 24
WMC 127744
TI 15
NW1/4 Sec. 14
WMC 127745
TI 16
NE1/2 Sec. 14
WMC 268116
VAN 13
SE1/4 Sec. 24 and NE1/4 Sec. 25
WMC 268117
VAN 14
SE1/4 Sec. 24 and NE1/4 Sec. 25
WMC 268118
VAN 15
NE1/4 Sec. 24 and SE1/4 Sec. 24
WMC 268118
VAN 16
NE1/4 Sec. 24 and SE1/4 Sec. 24
WMC 268120
VAN 17
NE1/4 Sec. 24 and SE1/4 Sec. 24
WMC 268121
VAN 18
NW1/4 Sec. 24
WMC 268122
VAN 19
NW1/4 Sec. 24
WMC 268123
VAN 20
NW1/4 Sec. 24
WMC 268124
VAN 21
NW1/4 Sec. 24 and NE1/4 Sec. 24
WMC 268125
VAN 22
NE1/4 Sec. 24
WMC 268126
VAN 23
NE1/4 Sec. 24
WMC 268127
VAN 24
NE1/4 Sec. 24



2.  
LEASED LANDS

·  
Chugwater Mineral Lease-- SE ¼ of Section 22, T. 19N, R. 71W, 6th P.M.

·  
Chugwater Creek Lease—SW1/4 of Sec. 22, 19N, R.71W, 6th P.M.

 
 
12 

--------------------------------------------------------------------------------